Dismissed and Memorandum Opinion filed April 16, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01093-CV

                          RITRICE WEBB, Appellant

                                         V.
                   HOME SFR BORROWER LLC, Appellee

                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1120529

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 12, 2018. The clerk’s
record was filed December 27, 2018. No reporter’s record or brief was filed.

      On March 19, 2019, this court issued an order stating that unless appellant
filed a brief on or before April 3, 2019, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Hassan, and Poissant.




                                         2